AO 442 (Rev. Li/I1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

  

ey} ae re
al, anand’ 150
Ae pay Cw

 
    
 

Eastern District of Wisconsin

  

United States of America

Vv. } on St -_ Kophe:
Case No, "Ee (enact bi yet
COURTNEY A. BROOKS, d.o.b, XX/XX/98 “ Z| MU ,3 —
)
)
2 iar REIS )
Defendant
ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) COURTNEY A. BROOKS - >
who is accused of an offense or violation based on the following document filed with the court:

 

G Indictment O Superseding Indictment © Information © Superseding Information rf Complaint
1 Probation Violation Petition Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

COUNT 14: On or aboul April 7, 2021, in the State and Eastern District of Wisconsin, COURTNEY A. BROOKS possessed
with the intent to distribute 50 grams or more of methamphetamine. COUNT 2; On or about April 7, 2021, In the State and
Eastern District of Wisconsin, BROOKS knowingly possessed a firearm in furtherance of the drug trafficking crime charged
in Count One. COUNT 3: On or about March 10, 2021, in the State and Eastern District of Wisconsin, BROOKS knowingly
sold a firearm to a felon, COUNTS 3-6: On or about February 16, 2021, February 17, 2021, and March 2, 2021, In the
State and Eastern District of Wisconsin, BROOKS knowingly distributed methamphetamine. ee

Date: Ai 2

City and state: ny wn) fet Ay

7

 

 

Return

This warrant was received on (dare) 4 4] te uf , and the person was arrested on (date) yf) 3 / 2urf

at (city and state) Oshyos , WL

Date: 3) Por {4 IE {£
“ fy Arresting officer's signature

brven Fredack Duy unr

Printed name and title

 

 

 

 

 

 

Case 1:21-mj-00653-JRS_ Filed 04/13/21 Page 1of1 Document 3
